Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
The specification is objectionable for errors that pertain to formal matters. To obviate these objectionable matters, the following amendments have been made to the specification.
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form. In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan. Mere labeling of the side of the article shown does not constitute as a complete or clear description.
For better form and clarity, the descriptions of the reproductions have been amended to read as follows: 
-- 1.1 is a top, front, and left side perspective view of a RADIATOR GRILLE FOR VEHICLES EQUIPPED WITH A LAMP FOR VEHICLES embodying my new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a right side elevation view thereof;
1.5 is a left side elevation view thereof;
1.6 is a top plan view thereof; and
1.7 is a bottom plan view thereof. --
In view of the amendments to the descriptions of the reproductions, the paragraph that follows is rendered redundant and therefore no longer necessary. For this reason, the paragraph that reads:
[Reproduction 1.1 is a perspective view of a radiator grille for vehicles equipped with a lamp for vehicles showing our new design; reproduction 1.2 is a front elevation view thereof; reproduction 1.3 is a rear elevation view thereof; reproduction 1.4 is a left side elevation view thereof; reproduction 1.5 is a right side elevation view thereof; reproduction 1.6 is a top plan view thereof; and reproduction 1.7 is a bottom plan view thereof.]
has been CANCELED.
Conclusion
An Examiner’s amendment to the record has been stated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday between 9AM-5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.

/DARLINGTON LY/
Primary Examiner, Art Unit 2914